UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark One) X Quarterly report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended September 30, 2012 Transition report pursuant to Section 13 or 15(d) of the Exchange Act of 1934 For the transition period from to Commission file number: 0-26003 ALASKA PACIFIC BANCSHARES, INC. (Exact name of registrant as specified in its charter) Alaska 92-0167101 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 2094 Jordan Avenue, Juneau, Alaska99801 (Address of Principal Executive Offices) (907) 789-4844 (Registrant’s telephone number, including area code) NA (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes XNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes XNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company’ in Rule 12b-2 of the Exchange Act. Large accelerated filer Accelerated filer Non-accelerated filer Smaller reporting companyX (do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes No X State the number of shares outstanding of each of the issuer's classes of common equity as of the latest practicable date:654,486 shares outstanding on November 1, 2012 1 ALASKA PACIFIC BANCSHARES, INC. Juneau, Alaska INDEX PART I.FINANCIAL INFORMATION Item 1.Financial Statements Condensed Consolidated Balance Sheets 3 Condensed Consolidated Statements of Income 4 Condensed Consolidated Statements of Comprehensive Income (Loss) 5 Condensed Consolidated Statements of Cash Flows 6 Selected Notes to Condensed Consolidated Interim Financial Statements 7 Item 2.Management's Discussion and Analysis of Financial Condition and Results of Operations 38 Item 3.Quantitative and Qualitative Disclosures About Market Risk 47 Item 4.Controls and Procedures 47 PART II.OTHER INFORMATION Item 1. Legal Proceedings 48 Item 1A. Risk Factors 48 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 48 Item 3. Defaults Upon Senior Securities 48 Item 4.Mine Safety Disclosures 48 Item 5. Other Information 48 Item 6. Exhibits 49 Signatures 51 2 PART I.FINANCIAL INFORMATION Item 1.Financial Statements Alaska Pacific Bancshares, Inc. and Subsidiary Condensed Consolidated Balance Sheets (Unaudited) (in thousands except share data) September 30, December 31, Assets Cash and due from banks $ $ Interest-earning deposits in financial institutions Total cash and cash equivalents Investment securities available for sale, at fair value(amortized cost: September 30, 2012 - $4,759; December 31, 2011 - $5,546) Federal Home Loan Bank stock Loans held for sale Loans Less allowance for loan losses ) ) Loans, net Interest receivable Premises and equipment, net Real estate owned and repossessed assets, net Mortgage servicing rights, at fair value Other assets Total Assets $ $ Liabilities and Shareholders’ Equity Deposits: Noninterest-bearing demand $ $ Interest-bearing demand Money market Savings Certificates of deposit Total deposits Federal Home Loan Bank advances Advances from borrowers for taxes and insurance Accounts payable and accrued expenses Interest payable Other liabilities 88 Total liabilities Shareholders’ Equity: Preferred stock ($0.01 par value; 1,000,000 shares authorized; Series A – Liquidation preference $1,000 per share, 4,781 shares issued and outstanding at September 30, 2012 and at December 31, 2011) Common stock ($0.01 par value; 20,000,000 shares authorized; 655,415 shares issued; 654,486 shares outstanding at September 30, 2012 and at December31, 2011) 7 7 Additional paid-in capital Treasury stock ) ) Retained earnings Accumulated other comprehensive income, net Total shareholders’ equity Total Liabilities and Shareholders’ Equity $ $ See selected notes to condensed consolidated interim financial statements. 3 Alaska Pacific Bancshares, Inc. and Subsidiary Condensed Consolidated Statements of Income (Unaudited) Three Months Ended September 30, Nine Months Ended September 30, (in thousands, except per share data) Interest Income Loans $ Investment securities 33 10 76 Interest-earning deposits with financial institutions 5 9 9 23 Total interest income Interest Expense Deposits Federal Home Loan Bank advances 28 29 85 Total interest expense Net Interest Income Provision for loan losses 60 60 Net interest income after provision for loan losses Noninterest Income Mortgage servicing income (expense) (2
